Order entered September 16, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00518-CV

                THE STATE OF TEXAS, ET AL., Appellants

                                        V.

             LBJ/BROOKHAVEN INVESTORS, L.P., Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-01518

                                   ORDER

      Before the Court is appellants’ September 14, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to October 15, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE